DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to Applicant’s amendment filed 03/14/2022.
Claims 1-101 have been cancelled.  Claims 102-124 are newly added.  Claim 102 is independent claim.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


1/. Claims 102-124 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Borh et al. (US 2007/0004123) in view of Chong et al. (cited US 8,017,487).

Regarding to claims 102, 103, 104, 107, 109, 115-120: 
Borh, Figs. 2-8 and related text discloses the claimed method of manufacturing a semiconductor device, Figs. 7-8 particularly illustrates the substrate 200 cross-section following the wet etch of an embodiment illustrated by Fig. 5 for two adjacent gates, including a first step of forming first and second gate electrodes 202 with first and second sidewalls over a silicon substrate 200; a second step of digging down a surface layer of the silicon substrate 200 by etching conducted with gate electrodes 202 as a mask to form a dug-down portion of the silicon substrate (Fig. 7); and a third step of epitaxially growing a mixed crystal layer of boron doped SiGe (para [0029]-[0030] discloses the process of in-situ doping to form either NMOS or PMOS) in the dug-down portion to form source drain regions 600/601.
Borh fails to teach the step of forming a doped source/drain of SiGe having a concentration gradient such that the concentration of the impurity increases stepwise along a direction from the silicon substrate 200 toward a surface of the mixed crystal layer 601 (Fig. 8), wherein the mixed crystal layer 601 comprises a second layer that is grown on a first layer on the surface of the dug-down portion extending from the first 
Chong, in a related method of forming a semiconductor device as shown in Figs. 1-6 and related text, particularly Fig. 4A, 4B, and 6A (reproduced below) teaches the step of forming a boron doped SiGe source/drain region having a graded doping concentration wherein dopant concentration is increased from the bottom to the top of the SiGe layer (i.e. in the first layer at the bottom of the recess to the second layer, and third layer there above). Chong Fig. 4B particularly shows the continuous increase in impurity concentration in the middle portion, and stepwise increase from first to second and second to third portions of the mixed crystal layer.
 

    PNG
    media_image1.png
    454
    803
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    422
    812
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    463
    862
    media_image3.png
    Greyscale



  
Regarding to claim 105:
Both Chong, Fig. 4A, and Bohr, Fig. 8 show the third (top) layer protrudes upward from the surface of the silicon substrate.

Regarding to claims 106, 108:
Chong, col. 7, lines 54-60 discloses the impurity concentration of the third layer (top) is between 1E20 to 2E21 atoms/cm3 which is within the claimed range of 1E19 to 5E20 atoms/cm3, and col. 6, lines 27-31 discloses thickness of the third layer is 2-35 nm which includes the claimed range of 10-30 nm.

Regarding to claim 110:
Chong, col. 5, lines 1-11 discloses the step of etching to form recess 40 by either
anisotropic etch or isotropic etch process. It would have been obvious to one having
ordinary skill in the art at the time the invention was made to have selected a suitable
etching process as suggested by Chong for forming a recess since they are well-known
etching processes, and the selection of one over the other is just a matter of a desired
choice.

 Regarding to claims 111:
Chong, Fig. 4A, col. 5, lines 53-65 discloses the step of forming graded layer 50 in-situ using a boron doped SiGe epitaxy process.


Regarding to claim 112:
Chong Fig. 4B, and 6A show the concentration gradient of Boron in the mixed crystal layer that increases continuously in each layer (i.e. bottom, middle, and top layer) along the direction from the silicon substrate 10 toward the surface of the mixed crystal layer 50, and the top or third layer contains the highest doping concentration (col. 6, last paragraph).  

Regarding to claims 121:
Chong, col. 8, lines 6-11 discloses the use of SiC mixed crystal layer and n-type impurity for forming NFET.

Regarding to claims 113, 122:
Chong, col. 6, lines 30-31 discloses the claimed thickness of the first (bottom) layer is 2-15 nm which is within the claimed range of 10 to 30 nm, and col. 7, lines 54-60 discloses the impurity concentration is between 6E17 to 8E19 atoms/cm3 which is within the claimed range of 1E18 to 1E19 atoms/cm3.

Regarding to claims 114, 123:
Chong, col. 7, lines 54-60 discloses the impurity concentration of the second layer (middle) is between 8E19 to 1E20 atoms/cm3 which is within the claimed range, and col. 6, lines 27-31 discloses thickness of the second (middle) layer is 5-120 nm which includes the claimed range of 1-20 nm.

Regarding to claim 124:
Chong, col. 6, lines 27-31 discloses sum of thickness of the first, second and third layer is 9-170 nm, which includes the claimed range of 80 nm.

The thickness, doping concentration, and depth as are recited in claims 106, 108, 113, 114, 122, 123, 95-98 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art. As noted in In re Aller, the selection of reaction parameters such as temperature and concentration would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration,
or in both would be an unpatentable modification. Under some circumstances, however,
changes such as these may impart patentability to a process if the particular ranges
claimed produce a new and unexpected result which is different in kind and not merely
degree from the results of the prior art... such ranges are termed “critical ranges” and the applicant has the burden of proving such criticality...More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586
(CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ
372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art at the time the invention was


It would also have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a graded impurity concentration such that the impurity concentration increases stepwise by changing the gas flow rate along the direction from the silicon substrate side toward the surface of the mixed crystal layer in forming stress-inducing source/drain region as suggested by Chong in Borh process of forming a semiconductor device in order to reduce the leakage current and/or junction capacitance, prevent short channel effect and enhance the device performance.

 
Response to Arguments
 Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive for the reasons as noted above.

                                             Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,510,925 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991